Citation Nr: 1002603	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1947 to December 
1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for status post total 
right knee replacement, history of residuals meniscectomy and 
traumatic arthritis rated as 30 percent disabling; 
degenerative joint disease of the left hip, status post left 
total hip replacement rated as 30 percent disabling; spinal 
stenosis of the lumbar spine, thoracic compression fracture 
rated as 20 percent disabling; right lower extremity 
radiculopathy (claimed as nerve damage to the right leg 
secondary to right knee) associated with spinal stenosis of 
the lumbar spine, throracic compression fracture rated as 10 
percent disabling; degenerative joint disease of the left 
knee rated as 10 percent disabling and residuals fracture 
second, third, and fourth metatarsals, left foot rated as 
noncompensable.

2.  The competent evidence of record demonstrates that the 
Veteran's service-connected disabilities render him unable to 
secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities  have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant a total rating based 
on individual unemployability (TDIU) due to service connected 
disabilities is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching such 
a determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2009).  

In determining whether the Veteran is eligible to receive 
TDIU benefits, the Board observes that he is service-
connected for status post total right knee replacement, 
history of residuals meniscectomy and traumatic arthritis 
rated as 30 percent disabling; degenerative joint disease of 
the left hip, status post left total hip replacement rated as 
30 percent disabling; spinal stenosis of the lumbar spine, 
thoracic compression fracture rated as 20 percent disabling; 
right lower extremity radiculopathy (claimed as nerve damage 
to the right leg secondary to right knee) associated with 
spinal stenosis of the lumbar spine, throracic compression 
fracture rated as 10 percent disabling; degenerative joint 
disease of the left knee rated as 10 percent disabling and 
residuals fracture second, third, and fourth metatarsals, 
left foot rated as noncompensable.  38 C.F.R. § 4.16(a) 
(2009).  His combined service connected rating is 70 percent.  
38 C.F.R. § 4.25 (2009).

The Board notes, however, there are circumstances under which 
disabilities may be combined and yet still be considered one 
disability to meet a 60 percent rating:  (1) Disabilities of 
one or both upper extremities, or one or both lower 
extremities, including the bilateral factor if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  See 38 C.F.R. § 
4.16(a) (2009).  In this instance, the Veteran's 
disabilities, to include status post total right knee 
replacement with history of residuals meniscectomy and 
traumatic arthritis rated as 30 percent disabling; 
degenerative joint disease of the left hip, status post left 
total hip replacement rated as 30 percent disabling; spinal 
stenosis of the lumbar spine, thoracic compression fracture 
rated as 20 percent disabling; and degenerative joint disease 
of the left knee rated as 10 percent disabling, fall under 
the category of disabilities affecting a single body system, 
orthopedic, and therefore may be combined and considered as 
one disability.  See 38 C.F.R. § 4.16(a)(3) (2009).

The Veteran's service connected disabilities are the result 
of disabilities, identified above, affect a single body 
system, orthopedic and therefore, the Board finds that the 
Veteran is considered to have a 60 percent rating for a 
single disability, meeting the required schedular criteria.  
See 38 C.F.R. § 4.16(a)(3) (2009).  And as noted above, the 
Veteran has a combined service connected rating of 70 percent 
for all service connected disabilities.  38 C.F.R. § 4.25 
(2009).

Having determined that the Veteran meets the percentage 
threshold requirements, the remaining inquiry is whether he 
is unable to secure or follow substantially gainful 
occupation as a result of such service-connected 
disabilities.  The record reflects that the Veteran completed 
high school or at least the equivalent, such as a GED.   See 
VA Form 21-8940 received June 25, 2008.  He indicated on his 
claim for benefits that he worked in cable construction for 
the phone company for over 30 years and retired in 1988 after 
knee replacement surgery.  The Veteran stated in a June 2009 
statement that his job required him to climb up ladders and 
poles and down into manholes.  The Veteran further stated 
that he has been unemployed since 1988.

The Veteran was afforded a C&P examination in July 2008 to 
address the issue of the effect of his disabilities on his 
ability to maintain employment.  The examiner in the July 
2008 examination noted that the Veteran's spinal stenosis 
with degenerative disc disease was noted to have a moderate 
impact on his ability to do sedentary and physical work; his 
foot injuries were noted to have a mild impact on his 
physical work; and his degenerative joint disease in his 
knees, and specifically with the right knee prosthesis was 
noted to have moderate impact on sedentary and severe impact 
on physical work.  As such the Board notes that the Veteran 
is limited to sedentary work and his disabilities would have 
a moderate impact even on sedentary work.  

The Veteran noted in his February 2009 statement that cable 
construction and maintenance of telephone facilities is the 
only type of work he has ever done, and that he has never 
been trained to do any other kind of work.  Additionally, the 
Board acknowledges the Veteran's statements that he is unable 
to stand or sit for any lengthy period of time without 
considerable pain and refers to the opinion of the July 2008 
C&P examiner who notes that the Veteran's disabilities would 
have a moderate impact even on sedentary work.  

In light of the Veteran's exclusive background in cable 
construction and maintenance of telephone facilities 
requiring physical work, and with consideration that the 
Veteran appears to have no training which might allow for 
sedentary work, the Board finds that the Veteran is entitled 
to TDIU.

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  Specifically, such 
disabilities severely limit his ability to perform physical 
work and moderately limit sedentary work.  However, as 
discussed above, the Veteran's ability to obtain such 
sedentary employment is limited by his education and 
occupational background exclusively in cable construction and 
maintenance of telephone facilities requiring physical work.  
As such, the Board concludes that the evidence is in 
equipoise with respect to whether the veteran's service 
connected disabilities preclude him from obtaining and 
retaining substantially gainful employment.  In resolving all 
doubt in the veteran's behalf entitlement to TDIU has been 
established and his appeal is granted.  38 C.F.R. § 4.16.


ORDER

Entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


